Citation Nr: 0034030	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, 
described as lower back pain.


REPRESENTATION

Appellant represented by:	John Purtle, Esq.


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the above claim. While 
the RO indicates that the veteran's notice of disagreement 
(NOD) was received in April 1999, it appears that his 
attorney's August 1998 statement qualifies as a timely NOD 
with respect to the November 1997 RO rating decision denying 
service connection for lower back pain.

The veteran withdrew his request for a BVA hearing by a 
letter dated in December 1999.


FINDING OF FACT

A chronic low back disorder has not been shown to have 
originated during active duty and any present low back 
disorder is not shown to be related to active duty.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active duty, and service connection is not established.  
38 U.S.C.A. § 1131 (West Supp. 2000); 38 C.F.R. § 3.303(a) 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The appellant filed his initial claim for entitlement to 
service for a low back disorder, described as lower back 
pain, in January 1997.  Attempts by the RO to obtain his 
service medical records were unsuccessful with statements 
from the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, indicating they were destroyed in a 1973 
fire at that facility.  In a November 1997 rating decision, 
the RO denied entitlement to service connection for a low 
back disorder described as lower back pain.  By letter dated 
in that month, the veteran was notified of the RO's decision 
and his appellate rights.  As noted above, his attorney's 
August 1998 letter qualifies as a NOD with that 
determination.

The appellant's statement of January 1997 indicated that, 
following separation from active duty, he had received 
treatment from two private physicians, one of whom was now 
deceased.  Of record is the August 1997 statement of W. J. 
K., M.D., apparently written from memory, indicating that he 
began treating the veteran for low back pain in November 
1958, continuing until 1970, and that he had been under the 
physician's care for a pinched nerve because of a dislocated 
disk.  In August 1997, the RO received copies of additional 
private treatment records.  These included an entry 
indicating the appellant was seen in November 1959 after 
lifting 10-gallon cans onto a truck.  An October 1968 entry 
noted that he was seen for a lumbosacral joint injury after 
lifting seventy-five pounds.  It was reported that he had 
strained his lower back lifting another milk container during 
the preceding month.  In September 1971 he was seen for 
lumbosacral joint strain after picking up a fifty-pound 
frozen food case.  In August 1973, he was seen for 
lumbosacral strain after feeling his back give when he 
twisted around while carrying a box.  Chiropractic treatment 
records dated from September 1985 to December 1996 showed 
treatment for low back pain. 

The RO received two lay statements in support of the 
veteran's claim in October 1998.   J.L. said that the veteran 
fell and injured his back during active duty.  J.L. further 
related that the appellant was treated with pain relievers 
and any therapy J.L. could give him, and that the appellant 
was required to lift one hundred pound sacks of potatoes 
while working in food inspection.   D.C. said he had known 
the veteran since he was a boy and that when he had returned 
on leave he had complained of back pain and had described 
falling during active duty.  D.C. stated that the veteran 
told him he did not like going on sick call since his buddies 
would give him a hard time if he did not pull his load.  D.C. 
said he knew for a fact that the appellant had not been the 
same since he hurt his back in the service.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  In determining whether service connection 
is warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant contends, in substance, that a chronic low back 
disorder, which he describes as lower back pain, commenced 
during active duty.  Unfortunately, his service medical 
records were destroyed in a 1973 fire at the NPRC.   
Statements received from J.L. and D.C. do indicate that the 
veteran hurt his back in service.  However, what is absent 
here is medical evidence demonstrating any nexus between a 
possible back injury while on active duty and any current low 
back disability.  Rather, the post-service medical evidence 
weighs against attributing any current back disorder to 
active duty.  These private treatment records show that the 
veteran was seen for complaints of several work-related back 
injuries upon occasions in 1959, 1968, 1971, and 1973.  
Significantly, these clinical records show he did not refer 
to injury while on active duty, but did describe incidents in 
which he hurt his back at work.  The statement of W. J. K., 
M.D., appears to have been based on memory and does not 
indicate that the appellant mentioned a back injury in 
service.  This evidence preponderates against the inception 
of a chronic low back disorder while on active duty, such 
that the benefit of the doubt rule is not for application.  
38 C.F.R. §§ 3.102, 4.3 (2000). 

Changes in the law brought about by the Veterans Claims 
Assistance Act of 2000 amplified the notification and duty to 
assist requirements pertaining to veterans' claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___(2000) (to be codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In this case, the 
new notification and development requirements have been 
satisfied, as shown by repeated efforts to secure service and 
post-service medical records.


ORDER

Service connection for a low back disorder, described as 
lower back pain, is denied.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

